DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks
The amendment received on 11/12/2020 has been reviewed and considered with the following results: 
As to the prior art rejections to the Claims, under 35 U.S.C. 103. Applicant’s argument has been found persuasive, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a locking device for a vehicle, the vehicle including an AC inlet connectable to an AC connector external to the vehicle, and a DC inlet connectable to a DC connector external to the vehicle, the locking device comprising: a first electric actuator configured to perform a locking operation and an unlocking operation for an AC lid configured to cover the AC inlet; and specifically the limitation directed to a second electric actuator configured to perform a locking operation and an unlocking operation for a DC lid configured to cover the DC inlet; a first electric power line; a second electric power line; a lock relay connected to one end of the first electric power line; and an unlock relay connected to one end of the second electric power line, the first electric actuator and the second electric actuator being connected in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 29, 2021